PER CURIAM.
The decision of the District Court of Appeal, First District, dated February 8, 1961, as amended by its decision dated the 4th day of April, 1961, in which it dismissed an appeal taken from a final judgment of the Probate Judge of Volusia County by Jane Robertson Molander because said appeal was taken more than thirty but less than sixty days after the date of the rendition thereof, is in direct conflict with the opinion of this Court in In re Wartman’s Estate, Fla.1961, 128 So.2d 600. The latter decision was rendered by this Court subsequent to the date of the trial court judgment and the decision of the District Court. Also see Congregation Temple de Hirsch of Seattle v. Aronson, Fla.1961, 128 So.2d 585. In consideration of the foregoing it is ordered that the foregoing decisions of the District Court are hereby vacated and set aside with directions to reinstate said appeal and dispose of the same in due course as if said motion had never been made and granted.
It is so ordered.
THOMAS, C. J., TERRELL, HOBSON and DREW, JJ., and McLANE, Circuit Judge, concur.